NO. 07-10-0165-CR
 
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                         SEPTEMBER
24, 2010
                                            ______________________________
 
 
                                                          DAVID
HERNANDEZ,
 
Appellant
 
                                                                             v.
 
                                                        THE STATE OF TEXAS,
 
Appellee
                                         _________________________________
 
                     FROM
THE 46th DISTRICT COURT OF WILBARGER COUNTY;
 
                                NO.
10,179; HON. STUART MESSER, PRESIDING
                                           _______________________________
 
                                                          On
Motion to Dismiss
                                           _______________________________
 
Before QUINN, C.J., and CAMPBELL and
HANCOCK, JJ.
Appellant David Hernandez, by and through his
attorney, has filed a motion to dismiss his appeal because he no longer desires
to prosecute it.  Without passing on the
merits of the case, we grant the motion to dismiss pursuant to Texas Rule of
Appellate Procedure 42.2(a) and
dismiss the appeal.  Having dismissed the
appeal at appellant=s request, no motion for rehearing
will be entertained, and our mandate will issue forthwith.
 
Do
not publish.                                                         Per
Curiam